Case 3:19-cr-00019-GMG-RWT Document 42 Filed 03/26/19 Page 1 of 6 PageID #: 91



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     MARTINSBURG

 UNITED STATES OF AMERICA,

                        Plaintiff,
 v.
                                                               Criminal Action No. 3:19-CR-19
 CHRISTOPHER YATES,

                        Defendant.


                UNITED STATES’ NOTICE OF DISCOVERY DISCLOSURE
                         AND REQUEST FOR DISCOVERY

        Comes now the United States of America and William J. Powell, United States Attorney

 for the Northern District of West Virginia, by Jeffrey A. Finucane, Assistant United States

 Attorney for said District, and pursuant to Rule 16 of the Federal Rules of Criminal Procedure

 and the local rules of this Court, submits its discovery disclosure as follows:

                        Rule 16(a)(1)(A) and (B) and L.R.Cr.P. 16.01(a)
                      Oral, Written or Recorded Statement of the Defendant

        Any and all statements currently in the Governments possession by Defendant are

 contained on the enclosed thumb drive marked “Rule 16.”

                              Rule 16(a)(1)(D) and L.R.Cr.P 16.01(e)
                                    Defendant's Prior Record

        Defendants’ criminal history will be provided in accordance with the rules.

                              Rule 16(a)(1)E) and L.R.Cr.P. 16.10(d)
                                Documents and Tangible Objects

        All documents and tangible objects are provided on the enclosed thumb drive marked

 Rule 16 as Bates Nos. US1-US1651; US1663-US1833. Instructions for launching the Viewer

 are also included.
Case 3:19-cr-00019-GMG-RWT Document 42 Filed 03/26/19 Page 2 of 6 PageID #: 92



        Audio/video is enclosed.

        US637; US638; and US1420 are placeholders corresponding to forensic copies of media

 described in the corresponding reports of investigation. The original media is voluminous and is

 available to view at the United States Attorney’s Office at this time upon request by the

 defendant’s counsel. Additionally, the Government will provide a copy of this media once it has

 been fully processed and converted to a usable format.

        All other documents, books, papers and physical exhibits either seized from Defendants

 or which the United States intends to use in its case-in-chief at trial may be viewed by contacting

 Special Agent Seth Cox, Alcohol, Tobacco and Firearms, 40 Compass Point, Martinsburg, WV

 25404, 304-616-4136.

                             Rule 16(a)(1)(F) and L.R.Cr.P. 16.01(b)
                              Reports of Examinations and Tests

        Any and all laboratory reports in the United States’ possession are contained on the

 enclosed thumb drive.

                                        L.R.Cr.P. 16.01(c)
                                      Grand Jury Testimony

        Defendant did not testify before a federal grand jury in this matter.

                                        L.R.Cr.P. 16.05
                                      Exculpatory Evidence

        The United States is unaware of any exculpatory evidence in this matter.

                             Rule 16(a)(1)(G) and L.R.Cr.P. 16.01(f)
                                   Expert Witness Testimony

        The United States intends to present testimony of firearms examiners.
Case 3:19-cr-00019-GMG-RWT Document 42 Filed 03/26/19 Page 3 of 6 PageID #: 93



                         Rule 12(4), Federal Rules of Criminal Procedure
                                 Notice of Intent to Use Evidence

          The United States intends to use all of the evidence in its possession during the

 presentation of its case-in-chief.

        Document ranges not included in this disclosure reflect documents that have been

 identified as either Jencks/Giglio or non-discoverable material. Jencks/Giglio documents, to the

 extent they exist, will be provided to Defendants fourteen (14) days prior to trial, pursuant to the

 Local Rules of this Court.
Case 3:19-cr-00019-GMG-RWT Document 42 Filed 03/26/19 Page 4 of 6 PageID #: 94



                       UNITED STATES’ REQUEST FOR DISCOVERY

        Now comes the United States of America by William J. Powell, United States Attorney

 for the Northern District of West Virginia and Jeffrey A. Finucane, Assistant United States

 Attorney, and pursuant to:

                                        Rule 16(b)(1)(A)
                                  Documents and Tangible Objects

        Moves the Court to order the defendant to permit the United States to inspect and copy or

 photograph, books, papers, documents, photographs, tangible objects or copies or portions

 thereof which are in the possession, custody, or control of Defendant and which Defendant

 intends to introduce as evidence in chief at the trial.

                                        Rule 16(b)(1)(B)
                     Results or Reports of Physical or Mental Examinations

        To order Defendant to permit the United States to inspect or photograph any results or

 reports of physical or mental examinations and of scientific tests or experiments made in

 connection with the particular case or copies thereof within the possession or control of

 Defendant which Defendant intends to introduce as evidence in chief for the trial or which were

 prepared by a witness whom Defendant intends to call at the trial when the results of the reports

 relate to that witness’s testimony.
Case 3:19-cr-00019-GMG-RWT Document 42 Filed 03/26/19 Page 5 of 6 PageID #: 95



                                         Rule 16(b)(1(C)
                                        Expert Witnesses

        To order Defendant to provide to the United States a written summary of any testimony

 that Defendant intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence.

                                                    Respectfully submitted,

                                                    WILLIAM J. POWELL
                                                    UNITED STATES ATTORNEY


                                             By:    s/Jeffrey A. Finucane
                                                    Jeffrey A. Finucane
                                                    Assistant United States Attorney
Case 3:19-cr-00019-GMG-RWT Document 42 Filed 03/26/19 Page 6 of 6 PageID #: 96



                                CERTIFICATE OF SERVICE

        I, Jeffrey A. Finucane, Assistant United States Attorney for the Northern District of West

 Virginia, hereby certify that on the 26th day of March, 2019, the foregoing United States’ Notice

 of Discovery Disclosure and Request for Discovery was electronically filed with the Clerk of the

 Court using the CM/ECF system which will send notification of such filing to the following:

                                      Kevin Mills, Esquire
                                      1800 W. King Street
                                      Martinsburg, WV 25401

        I further certify that the documents and tangible objects were served by hand delivery on

 March 26, 2019.

                                                     WILLIAM J. POWELL
                                                     UNITED STATES ATTORNEY


                                             By:     s/Jeffrey A. Finucane
                                                     Jeffrey A. Finucane
                                                     Assistant United States Attorney
